812 F.2d 936
UNITED STATES of America and Michael O. Hanson, SpecialAgent of the Internal Revenue Service, Plaintiffs-Appellees,v.Bernard M. BARRETT, Jr., as President of Plastic andReconstructive Surgeons, P.A., Houston, TX,Defendant-Appellant.
No. 85-2054.
United States Court of Appeals,Fifth Circuit.
March 2, 1987.

Edward D. Urquhart, Charles J. Escher, Urquhart & Hassell, Houston, Tex., for defendant-appellant.
William A. Whitledge, Washington, D.C., Henry K. Oncken, U.S. Atty., James R. Gough, Asst. U.S. Atty., Houston, Tex., Glenn L. Archer, Jr., Asst. Atty. Gen., Tax Div., Michael L. Paup, Chief, U.S. Dept. of Justice, Washington, D.C., Charles E. Brookhart, Washington, D.C., for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Texas;  James DeAnda, District Judge.
Before CLARK, Chief Judge, GEEN, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(5 Cir., 1986, 804 F.2d 1376)

BY THE COURT:

3
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.